DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 03/02/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to at least independent claim 1 have been considered, but are not persuasive. The new ground of rejection cites Peng US 2015/0236042 as teaching the amended claim limitations in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-7 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu CN 105676550A (see document 16618869_2021-12-04_CN_105676550_A_M.pdf) in view of Peng US 2015/0236042.
Regarding claim 1, Liu discloses an array substrate, in at least figs.6-7 and 10, comprising: 
a base substrate (21); a first electrode layer (22) on the base substrate, the first electrode layer comprising a plurality of first electrodes (10), each of the plurality of first electrodes comprising at least one first electrode unit (see figs.6 and 10), the first electrode unit comprising a plurality of strip electrodes (see figs.6 and 10), a plurality of slits (see figs.6 and 10) between the plurality of strip electrodes, and at least one connection electrode (a portion of the first electrode unit connects two strip electrodes) at a periphery of the first electrode unit (see figs.6 and 10), 
wherein the plurality of strip electrodes are electrically connected to the connection electrode (see figs.6 and 10), and the connection electrode disconnects at one or more positions such that corresponding ends of one or more of the plurality of slits form openings at the one or more positions of the connection electrode (see figs.6 and 10),
among the plurality of first electrodes of each row, two first electrode units at corresponding positions of two adjacent first electrodes respectively are connected, and there is no gap between the two adjacent first electrodes (see figs.6, 7 and 10, the first electrode layer is a common electrode layer which connects two adjacent first electrodes to each other);

the two first electrode units correspond to two sub-pixels respectively (see figs.6, 7 and 10), and the two sub-pixels are controlled by two sub-pixel control units separately (see figs.6 and 10).
Liu does not explicitly disclose the two adjacent first electrodes are disposed between two adjacent gate lines and between two adjacent data lines.
Peng discloses an array substrate, in at least fig.3, the two adjacent first electrodes (1) are disposed between two adjacent gate lines (31) and between two adjacent data lines (32) (see fig.3 and para.47) for the purpose of reducing the number of the Data Driver ICs and the costs (para.43), increasing resolution and improving transmissivity (para.47).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the two adjacent first electrodes are disposed between two adjacent gate lines and between two adjacent data lines as taught by Peng in the array substrate of Liu for the purpose of reducing the number of the Data Driver ICs and the costs, increasing resolution and improving transmissivity.
Regarding claim 2, Liu discloses the two sub-pixel control units are thin film transistors (see figs.6 and 10).
Regarding claim 3, Liu discloses the connection electrode of each of the two adjacent first electrode units comprises a first sub-connection electrode (the portion of the first electrode layer overlapping with 11 as shown in fig.6) between the two adjacent 
Regarding claim 4, Liu discloses the first electrode layer is functioned as a common electrode (see figs.6 and 7).  
Regarding claims 5 and 9-15, Liu discloses ends of the plurality of slits opposite from the first sub-connection electrode in the two adjacent first electrode units are alternatively open and closed (see figs.6 and 7), and other different shapes of electrode with some open ends of the plurality of slits (see at least fig.10) for the same purpose of improving the transmittance and the light efficiency of liquid crystals (see Abstract and para.28). 
Liu in view of Peng does not explicitly disclose any one of the claim limitations of claims 5 and 9-15. It would have been an obvious matter of design choice to have any one of the claim limitations of claims 5 and 9-15 which are just different shapes of common electrode with some open ends of the plurality of slits (see figs.5 and 7-10 of the current application) performing the same function as the claim limitation of claim 6 “ends of the plurality of slits opposite from the first sub-connection electrode in the two adjacent first electrode units are alternatively open and closed” (see fig.6 of the current application), since The Applicant has not disclosed that any one of the claim limitations of claims 5, 7 and 9-15 for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have any one of the claim limitations of claims 5 and 9-15 in the array substrate of Liu in view of Peng for the purpose of improving the transmittance and the light efficiency of liquid crystals (see Abstract and para.28).
Regarding claim 6, Liu discloses ends of the plurality of slits opposite from the first sub-connection electrode in the two adjacent first electrode units are alternatively open and closed (see figs.6 and 7).
Regarding claim 7, Liu in view of Peng does not explicitly disclose a width of the first sub-connection electrode is in a range of about 2 µm to about 3 µm. However, one of ordinary skill in the art would have been led to a width of the first sub-connection electrode is in a range of about 2 µm to about 3 µm through routine experimentation and optimization.  Applicant has not disclosed that the range (about 2 µm to about 3 µm) is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 16, Liu discloses the array substrate further comprises a second electrode layer (26) on a side of the first electrode layer facing or opposite from the base substrate (see fig.7), and the second electrode layer is configured to transmit a pixel voltage signal (para.31), the second electrode layer comprises a plurality of second electrodes (see figs.6 and 10), and the plurality of second electrodes are in one to one correspondence with the plurality of first electrodes (see figs.6 and 10).  
Regarding claim 17, Liu in view of Peng does not explicitly disclose each of the plurality of slits has a width in a range of about 2 µm to about 3 µm. However, one of ordinary skill in the art would have been led to each of the plurality of slits has a width in a range of about 2 µm to about 3 µm through routine experimentation and optimization.  Applicant has not disclosed that the range (about 2 µm to about 3 µm) is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of the plurality of slits has a width in a range of about 2 µm to about 3 µm in the array substrate of Liu in view of Peng for the purpose of improving the transmittance and the light efficiency of liquid crystals.
Regarding claim 18, Peng discloses a plurality of sub-pixels (9) arranged in an array and a plurality of gate lines (31), and the plurality of sub-pixels of each row alternately electrically connects to two of the gate lines (see fig.3); and the plurality of first electrodes (1) are in one to one correspondence with the plurality of sub-pixels (see fig.3) for the purpose of reducing the number of the Data Driver ICs and the costs (para.43) and improving transmissivity (para.47).The reason for combining is the same as claim 1.
Regarding claim 19, Liu discloses extending direction of the plurality of the strip electrodes is substantially parallel to the gate lines (12)(substantially parallel means not parallel), and extending direction of the plurality of slits coincides with the extending direction of the plurality of strip electrodes (see fig.6).
Regarding claim 20, Liu in view of Peng discloses a display apparatus, in at least figs. 6-7 and 10, comprising the array substrate of claim 1 (see the rejection of claim 1 above).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu CN 105676550A in view of Peng US 2015/0236042 as applied to claim 7 above, and further in view of Kim US 2013/0077008.
Regarding claim 8, Liu discloses orthographic projection of the first sub-connection electrode on the base substrate is the same as the orthographic projection of the data line on the base substrate.
Liu in view of Peng does not explicitly disclose the array substrate further comprises a black matrix on a side of the first electrode layer facing or opposite from the 
Kim discloses an array substrate, in at least figs.10-13 and 34-37, a black matrix (220) on a side of the first electrode layer (131) facing the base substrate (110), and orthographic projection of the data line (171) on the base substrate is within orthographic projection of the black matrix on the base substrate (see figs.10-13) for the purpose of preventing light leakage (para.139).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a black matrix on a side of the first electrode layer facing the base substrate, and orthographic projection of the data line on the base substrate is within orthographic projection of the black matrix on the base substrate as taught by Kim in the array substrate of Liu in view of Peng in order to have the array substrate further comprises a black matrix on a side of the first electrode layer facing or opposite from the base substrate, and orthographic projection of the first sub-connection electrode on the base substrate is within orthographic projection of the black matrix on the base substrate for the purpose of preventing light leakage.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JIA X PAN/Primary Examiner, Art Unit 2871